DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This communication is a notice of allowability in response to Remarks and Amendments filed on 2/1/2021, in addition to the received Examiner Amendment on 4-7-2021, and approved terminal disclaimer on 4/8/2021.  Claims 39-49 are allowed.


                                        Response to Amendment
The amendment filed on 2/1/2021 cancelled no claim.  Claims 1-38 were previously cancelled.  New claims 50-52 are added. Claims 39-40, 42-46, and 48-49 have been amended.  The Examiner Amendment submitted on 4/7/2021 cancelled claim 50-52, further amended claim 39, 42, 46, 48.  Therefore, claims 39-49 are examined and allowed.                

Applicant’s Examiner amendments and arguments filed on 4/7/2021 and 2/1/2021 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejections on claims 39-49 under 35U.S.C.101.  


Terminal Disclaimer
The terminal disclaimer filed 4/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application numbers 14/858110, now patent No. 10,341,406,  
has been reviewed and approved on 4/8/2021.  The terminal disclaimer has been recorded.


Interview Summary
A telephone interview was conducted with Applicant's representative, Ms. Amanda L. O’Donnell on 4/6/2021.  Potential claim amendment and clarification to overcome 101 and 103 rejections were discussed and it was agreed upon the condition for allowance.  Authorization for an Examiner's amendment was given and approved amendments were submitted by Ms. O’Donnell on 4/7/2021.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a conversation with Ms. O’Donnell on 4/7/2021.
Amendments to the Claims
Listing of the Claims:

	This listing of claims will replace all prior versions, and listing, of claims in the application.

1. - 38.	(Cancelled) 

39.	(Currently Amended) A computer-implemented method comprising:
receiving, from a user computing device, a communication in a first internet protocol comprising identifying data of one of a plurality of referring websites and an initiation message based on data usable to establish a streaming session with a streaming server; 
after receiving the internet protocol communication, establishing the streaming session in a second internet protocol, wherein the streaming session is established to allow selected  be streamed to the user computing device via the streaming session with the streaming server based on the data received from the user computing device; 
associating the streaming session with the one of the plurality of referring websites via the identifying data by assigning a session identifier to the streaming session and storing the session identifier in a database; 
transmitting via the streaming session one or more advertisements to the user computing device, at least one of the one or more advertisements being played at the user computing device before the requested content is played at the user computing device;
tracking the one or more advertisements transmitted to the user computing device from the streaming server via the streaming session; and 
compensating the one of the plurality of referring websites using data related to the tracked advertisements transmitted to the user computing device; 
wherein the first internet protocol is different from the second internet protocol.

40.	(Previously presented) The method of claim 39 wherein storing the session identifier further comprising storing the identifying data associated with the one of the plurality of referring websites in the database.

41. 	(Previously presented) The method of claim 39 wherein streaming requested content further comprising transmitting a multimedia file with an advertisement and requested content to the user computing device.  

42. 	(Currently Amended) A computer-implemented method comprising:
	receiving, from a user computing device, a first communication in a first internet protocol comprising a request for a digital multimedia file and identifying data for one of a plurality of referring websites; 
	in response to the request, transmitting to the user computing device: (i) first data usable to establish a streaming session with a streaming server; and (ii) the identifying data of the one of the plurality of referring websites associated with the request from the user computing device; 
	receiving a second communication in the first internet protocol comprising the identifying data and an initiation message based on the first data; 
	after receiving the second communication, sending a request to a content provider for the requested content;
	receiving the requested content from the content provider;
	sending a request to an advertiser for advertising content; 
	receiving the requested advertising content;
	streaming, using a second internet protocol, requested content to the user computing device via the streaming session with the streaming server based on the first data transmitted to the user computing device, and intermittently streaming advertisements based on the advertising content received from the advertiser, wherein at least one of the advertisements is played at the user computing device before the requested content is play at the user computing device; 
	associating the streaming session with the one of the plurality of referring 
	tracking the advertisements streamed to the user computing device via the streaming session;
wherein the first internet protocol is different from the second internet protocol.

43. 	(Previously presented) The method of claim 42 further comprising compensating the one of the referring websites using data related to the tracked advertisements streamed to the user computing device.



45.	(Previously presented) The method of claim 42 wherein the transmission of the first data usable to establish the streaming session and the identifying data of the one of the plurality of referring websites comprises sending a description file with the identifying data of the one of the plurality of referring websites and the first data usable to establish the streaming session.

46.	(Currently Amended) A system for transmitting multimedia files comprising:
	a web server, the web server configured to receive a first message in a first protocol from a computing device, the first message comprising a request for a digital file associated with a referring website, a first URI (Uniform Resource Identifier) associated with the digital file, and data identifying the referring website, 
	wherein the web server is configured to update the digital file to incorporate the referring website identifying data, wherein the web server is further configured to transmit the updated digital file to the computing device; and
	a streaming server, the streaming server configured to receive a second message in a second protocol from the computing device, the second message comprising the referring website identifying data and a second data identifying a multimedia file which comprises an advertising portion and a content portion; 
	wherein the streaming server is configured to generate a streaming session for transmitting the multimedia file to the computing device, to associate the streaming session with the referring website identifying data, to transmit the multimedia file to the computing device, to track the advertisement portion transmitted through the streaming session to the computing device, and to compensate the referring website using data relating to the advertisement portion transmitted through the streaming session;
wherein the first internet protocol is different from the second internet protocol;
wherein at least a portion of the advertisement portion of the multimedia file is played at the computing device before the content portion of the multimedia file is played at the computing device.

47. 	(Previously presented) The system of claim 46 wherein the streaming server transmits the content portion after the advertising portion.

48.	(Currently Amended) A computer-implemented method comprising:
	sending, by a computing device, a first internet protocol communication comprising a request for a digital multimedia file and identifying data for one of a plurality of referring websites;
	receiving, in response to the request, a first data usable to establish a streaming session with a streaming server and the identifying data of the one of the plurality of referring websites;
	sending, to a streaming server, a second internet protocol communication comprising the identifying data and an initiation message based on the first data;
	receiving requested content and advertisements from the streaming server via a streaming session based on the first data, wherein at least one of the advertisements is played at the user computing device before the requested content is played at the computing device; and
	transmitting information to the one of the plurality of referring websites after receiving 
	wherein the identifying data is used to associate the streaming session with the one of the plurality of referring websites to track advertisements received by the computing device via the streaming session to remunerate the one of the plurality of referring websites;
wherein the first internet protocol is different from the second internet protocol.

49.	(Previously presented) The method of claim 48 further comprising transmitting a total count of received advertisements to the one of the plurality of referring websites.

50.	(Canceled) 

51.	(Canceled) 

52.	(Canceled) 


Allowable Subject Matter
Claims 39-49 are deemed to be allowed in light of the Examiner amendments submitted on 4/7/2021 and argument filed on 2/1/2021, and the approved terminal disclaimer.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s Examiner amendments and arguments presented on pages 7-11       (Remarks filed on 2/1/2021) are deemed to be persuasive as the combination of elements, the claim as a whole, recite the specifics how the streaming controls the tracking of advertisement transmitted to the user computing device, and thus render as a specific, and non-conventional way of collecting user activity data, to overcome Alice 101 rejection.  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.  Upon further search, and for the reasons presented by Applicant, claims 39-49      are deemed to be allowable over the prior art of record.



The instant invention is a method of establishing a streaming session that involves a transmission of the multimedia file and remunerating the referring websites based on the advertisement transmitted. 

The closest prior art of record are: 
Fernandez (US 2008/0250029), 
Cohen (US 2006/0031892), 
Stokking et al. (US 2011/0010459), 
Jung, (US 2009/0271525), 
Dey et al. (US 2008/00865780), 
Paul (US 2003/0191801), and  
Nurminen et al. (US 2009/0049004).
are cited or referenced because they are pertinent to applicant's disclosure.

While Fernandez discloses displaying advertisements on the web page of a referring web site but is not transmitted through the streaming session to the computing device, Cohen teaches discloses a network-based personal video recorder to create a streaming session associated with a combined content stream that includes 

Stokking teaches initiating the exchange of first multimedia session information between the first terminal and the gateway, using a first protocol and providing a trigger to the second terminal to initiate the exchange of second multimedia session information between the second terminal and the gateway, using a second protocol, then transmitting a first multimedia stream from the first terminal and receiving a 
second associated multimedia stream at the second terminal by using a different multimedia protocol to set up a multimedia stream so that the second terminal uses to receive the associated multimedia stream.  However, Stokking do not disclose receiving any referring web site identifying data to be usable to establish the streaming session, accordingly, it is unable to associate the streaming session with the referring sites and unable to track the advertisements transmitted through the streaming server and properly compensate the referring site.

After an exhaustive Non-Patent Literature search, the Examiner cites the following document: 


While Patel discloses the characteristics of streaming media are often application-, media-, and transport protocol–specific. Interactive applications (e.g., videoconferencing, IP telephony, etc.), which is to create separate protocols for specific functions. For example, separate protocols exist for session initiation (SIP), media
streaming (RTP), and media stream control (RTSP). Though RTP is a transport-level protocol for streaming media data, within its specification are mechanisms by which the protocol can be adapted to specific media types.  Patel further discloses audio steaming for two-way, interactive conversation is less concerned with effective network utilization because the bandwidth requirements for audio are significantly smaller than for video, however, Patel is silent about the claimed arrangement preceding any identifying data of referring websites in a first internet protocol and using the identified data to stream required content by a second protocol (i.e. streaming protocol) and monetizing the referring websites by playing the transmitted advertisement.

However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests in independent claim 39:
receiving, from a user computing device, a communication in a first internet protocol comprising identifying data of one of a plurality of referring websites and 
after receiving the internet protocol communication, establishing the streaming session in a second internet protocol, wherein the streaming session is established to allow selected content to be streamed to the user computing device via the streaming session with the streaming server based on the data received from the user computing device; 
associating the streaming session with the one of the plurality of referring websites via the identifying data by assigning a session identifier to the streaming session and storing the session identifier in a database;
wherein the first internet protocol is different from the second internet protocol.

Similarly, however, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests in independent claim 42:
receiving, from a user computing device, a first communication in a first internet protocol comprising a request for a digital multimedia file and identifying data for one of a plurality of referring websites; 
in response to the request, transmitting to the user computing device: (i) first data usable to establish a streaming session with a streaming server; and (ii) the identifying data of the one of the plurality of referring websites associated with the request from the user computing device;
streaming, using a second internet protocol, requested content to the user computing device via the streaming session with the streaming server based on the first data transmitted to the user computing device;
associating the streaming session with the one of the plurality of referring web sites websites via the identifying data and by assigning a session identifier to the streaming session and storing the session identifier in a database; and
wherein the first internet protocol is different from the second internet protocol.

Similarly, however, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests in independent claim 46:
a web server, the web server configured to receive a first message in a first protocol from a computing device, the first message comprising a request for a digital file associated with a referring website, a first URI (Uniform Resource Identifier) associated with the digital file, and data identifying the referring website,
a streaming server, the streaming server configured to receive a second message in a second protocol from the computing device, the second message comprising the referring website identifying data and a second data identifying a multimedia file which comprises an advertising portion and a content portion;
wherein the first internet protocol is different from the second internet protocol;

Likewise, however, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests in independent claim 48:
sending, by a computing device, a first internet protocol communication comprising a request for a digital multimedia file and identifying data for one of a plurality of referring websites;
receiving, in response to the request, a first data usable to establish a streaming session with a streaming server and the identifying data of the one of the plurality of referring websites;
sending, to a streaming server, a second internet protocol communication comprising the identifying data and an initiation message based on the first data;
wherein the first internet protocol is different from the second internet protocol.

These limitations in conjunction with other limitations in the claimed invention were not shown by the above cited or referenced prior arts. 

Moreover, the missing claimed elements from the above cited reference, are not found in a reasonable number of reference(s) that anticipate all elements of the invention, particularly “associating the streaming session with the one of the plurality of referring websites via identifying data”, as specified by the Applicant in combination with “ transmitting via the streaming session one or more advertisements to the user computing device, at least one of the one or more advertisements being played at the user computing device before the requested content is played at the user computing device”, as particularly specified by the Applicant.

As such, claims 39-49 are allowed.

                                            

                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/SUN M LI/Primary Examiner, Art Unit 3681